Citation Nr: 0723277	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-21 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel








INTRODUCTION

The veteran had recognized guerilla service from December 
1941 to July 1942 and from April 1945 to March 1946.  The 
veteran was a prisoner of war from April 10, 1942 to July 16, 
1942.  He died in November 1986.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board previously remanded this matter in October 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the claimant 
obtain other relevant medical records. 

VA will make as many requests as are necessary to obtain 
relevant records from a federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R.
 § 3.159(c)(2) (2006).  

The duty to assist also requires VA to provide the claimant 
with a medical examination or a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 
(c)(4) (2006). 

If a veteran is a former prisoner of war, certain conditions, 
including atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure and arrhythmia), shall be service-
connected if manifested to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service, even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 C.F.R. 
§ 3.309(c).

The appellant alleges that the veteran was treated for a 
heart condition during his lifetime.  She contends that the 
veteran was treated at the U.S. Army Hospital at Clark Air 
Force Base.  In January 1998, the appellant indicated that 
her husband was treated at the U.S. Army Hospital in 1951 or 
1952.   The appellant has also alleged that the veteran was 
treated at the U.S. Army Hospital between 1971 and 1973.  
Although the appellant provided authorization for the release 
of treatment records,  the RO has not yet attempted to obtain 
the records.  A remand is required so that the RO may attempt 
to secure the relevant records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate authorities 
and request any available records of 
treatment the veteran may have received 
at the U.S. Army Hospital at Clark Air 
Force Base for the time periods of 1951 
to 1952 and 1971 to 1973.  All requests 
should be documented, and the appellant 
should be notified of the status of all 
requests, including whether any such 
records are determined to be unavailable.

2.  All medical records that are obtained 
should be associated with the claims 
file.  If the records indicate that the 
veteran was treated for heart disease 
during his lifetime, a medical opinion 
should be obtained.  The claims file 
should be made available to the examiner 
in conjunction with the examination, and 
the examiner should indicate that such a 
review was conducted.  The examiner 
should provide an answer to the following 
question:

a.  Is it more likely than not 
(50 percent or greater 
likelihood) that the cause of 
the veteran's death, listed on 
the veteran's death certificate 
as acute myocardial infarction 
cor pulmonale, is related to 
underlying atherosclerotic 
heart disease or hypertensive 
vascular disease?

b.  The examiner should provide 
a detailed rationale for the 
opinion provided.   
4.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
appellant a supplemental statement of the 
case and afford the appellant an 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



